United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-30990
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

DARRYAN WASHINGTON

                     Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 2:04-CR-75-ALL
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Darryan Washington appeals from his final order of criminal

forfeiture following his guilty plea to conspiracy to distribute

cocaine.   He argues pursuant to Blakley v. Washington, 124 S. Ct.

2531 (2004), and United States v. Booker, 125 S. Ct. 738 (2005),

that he had a Sixth Amendment right to have a jury resolve the

disputed issue whether $148,000 seized by the Government was

obtained as a result of the drug conspiracy.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30990
                                -2-

     The Supreme Court held in Libretti v. United States,

516 U.S. 29, 49 (1995), that “the right to a jury verdict on

forfeitability [did] not fall within the Sixth Amendment’s

constitutional protection.”   Libretti has not been overruled

by Blakely or Booker.   Libretti therefore controls the

constitutional issue “unless and until the Supreme Court itself

determines to overrule it.”   Cf. United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000) (internal quotation marks and

citation omitted).   Given that Washington did not have a Sixth

Amendment right to a jury trial of the disputed forfeiture issue,

the issue whether he orally waived that right is moot.

     AFFIRMED.